—Order and judgment (one paper), Supreme Court, New York County (Emily Goodman, J.), entered on or about March 14, 2000, which granted the petition brought pursuant to CPLR article 78 to annul a determination by respondent New York State Division of Housing and Community Renewal (DHCR) dated March 16, 1999, granting the landlord’s Petition for Administrative Review of a prior DHCR determination granting petitioner’s Fair Market Rent Appeal, unanimously affirmed, without costs.
*330The petition to annul respondent’s determination of the landlord’s Petition for Administrative Review in the landlord’s favor was properly granted by reason of the lengthy delays in respondent’s processing of petitioner tenant’s underlying Fair Market Rent Appeal. The periods of some 14 years taken by respondent finally to resolve petitioner’s Fair Market Rent Appeal and a Fair Market Rent Appeal brought with respect to an apartment whose rental was ultimately deemed relevant by respondent to the determination of petitioner’s Fair Market Rent Appeal, which periods were at least partially attributable to delays by the landlord in submitting comparability data, were properly found by the IAS court to have been inordinate and highly prejudicial to petitioner (see, Matter of Lukin v New York State Div. of Hous. & Community Renewal, 264 AD2d 341). Concur — Rosenberger, J. P., Andrias, Rubin, Buckley and Marlow, JJ.